Citation Nr: 0508011	
Decision Date: 03/18/05    Archive Date: 03/30/05

DOCKET NO.  96-48 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for Post-Traumatic Stress 
Disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The appellant had active military service from July 1969 to 
March 1972.  

This matter arises from an October 1991 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which redefined VA's 
duty to assist, enhanced its duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim, and eliminated the well-grounded-claim requirement.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2004) 
(regulations implementing the VCAA). This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date. 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002).

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA also is required to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of this VCAA-duty-to-notify-notice, VA is required to 
specifically inform the claimant which portion of the 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.

On review of the record, the Board finds that the appellant 
has not been provided adequate notice of VCAA and its 
applicability to his appeal.  It is the RO that must insure 
compliance with the notice provisions in the first instance.  
See Quartucccio v. Principi, 16 Vet. App. 183 (2002); Charles 
v. Principi, 16 Vet. App. 370 (2002).  Accordingly, this case 
must be remanded.
A review of the record shows that the veteran has been 
diagnosed as having PTSD by a private medical care provider.  
This provider has also linked the veteran's PTSD to his 
purported in service stressors.  Some of these stressors are 
described in detail.  In his August 1991 statement in support 
of claim, the veteran gave a history of being in the 25th 
Infantry Division 2/27 "Wolfhounds" in which he 
participated in the Renegade Woods campaign and found 
"Rangers the NVA had captured and slowly tortured to 
death."  The veteran also reported watching a friend drown 
in his own blood after receiving shrapnel wounds.  
Additionally, the veteran indicated that his best friend, [redacted] 
[redacted], substituted for him while he went on leave and upon 
his return he learned that [redacted] had been paralyzed from the 
neck down as a result of stepping on a booby trap.  An 
attempt should be made to verify these stressors.     

In light of the above, this case is REMANDED to the RO for 
the following development:

1. The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied. 
Specifically, the RO should:

(a) Notify the appellant of the 
information and evidence necessary to 
substantiate his claim for entitlement 
to service connection for PTSD.  In 
particular, the veteran should be asked 
to provide the names of all VA and non-
VA care providers who have treated him 
for psychiatric problems, to include 
PTSD.  

(b) Notify the appellant of the 
information and evidence he is 
responsible for providing;

(c) Notify the appellant of the 
information and evidence VA will attempt 
to obtain, e.g., that VA will make 
reasonable efforts to obtain relevant 
records not in the custody of a Federal 
department or agency and will make as 
many requests as are necessary to obtain 
relevant records from a Federal 
department or agency; and

(d) Request that the appellant provide 
any evidence in his possession that 
pertains to his claim.

2.  Contact the veteran and ask that he 
provide additional details concerning 
his stressors.  The month and date(s) 
when the veteran came across the dead 
Rangers.  Ask the veteran to furnish the 
name of the friend whom he watched get 
killed and the approximate date of this 
incident.  Also, ask him to provide the 
approximate month and date when his 
friend ([redacted]) was paralyzed and any 
additional information that would help 
identify his friend.  Let the veteran 
know that he can submit statements from 
other service members who witnessed or 
knew of the incidents, or who can 
confirm the veteran's proximity to the 
incidents.  

3.  Contact the Service Department and 
request Operations Report/Lessons 
Learned for the A Company 2nd battalion 
25th infantry division, for the 
veteran's duty as a rifleman covering 
the period from March 1970 to October 
1970.   

4.  Regardless of any response from the 
veteran, the RO should review the file 
and prepare a summary of the veteran's 
purported in service stressors as 
described in the body of this remand.  
This summary, together with a copy of 
the appellant's DA-20 (personnel record) 
and any other personnel records obtained 
should be sent to the Center for 
Research of Unit Records (CURR), 7789 
Cissna Road, Springfield, Virginia 
22150.  They should be requested to 
provide any information that might 
corroborate the appellant's alleged 
stressors.  

5.  After obtaining any necessary 
authorization, a specific request should 
be made to obtain the veteran's 
treatment records from W.H. Welcher, M.D 
at 3315 Bob Wallace Avenue Suite 104 
Huntsville, Alabama 35805.

6.  Obtain copies of the veteran's 
complete medical records from the 
Tuscaloosa VAMC and associate them with 
the claims folder.  

7.  Obtain copies of the veteran's 
prison medical records, to include his 
mental health records, from the 
Limestone Correctional Facility at P.O. 
Box 66 Capshaw, AL 35742.

8.  Thereafter, readjudicate the issue 
of entitlement to service connection for 
PTSD.  If the issue on appeal remains 
denied, provide the appellant and his 
representative with a new supplemental 
statement of the case.  The supplemental 
statement of the case must contain 
notice of all relevant actions taken on 
the claim, including the applicable 
legal authority (including the VCAA) as 
well as a summary of any evidence 
received since the issuance of the 
supplemental statement of the case in 
October 1998.  Allow an appropriate 
period for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



